Title: To James Madison from Jacob Brown, 1 October 1825
From: Brown, Jacob
To: Madison, James


        
          My Dear Sir:
          Washington City, Oct. 1st, 1825.
        
        Mr. Browere waits on you and Mrs. Madison with the expectation of being permitted to take your portrait busts from the life. As I have a sincere regard for him as a gentleman and a scholar, and great confidence in his skill as an artist (he having made two busts of myself), in the art which he is cultivating, I name him to you with much pleasure as being worthy of your encouragement and patronage. I am interested in having Mr. Browere take your likeness, for I have long been desirous to obtain a perfect one of you. From what I have seen and heard of Mr. Browere’s efforts to copy nature, I hope to receive from his hands that desideratum in a faithful facsimile of my esteemed friend ex-President Madison. Be pleased to present my most respectful regards to Mrs. Madison, and believe me alway[s] Your most devoted friend,
        
          Jacob Brown.
        
      